— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Estimate of the City of New York which, after a hearing, disapproved a determination of the Board of Standards and Appeals granting petitioners a zoning variance, petitioners appeal from a judgment of the Supreme Court, Queens County (Giaccio, J.), dated November 28, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
*837This proceeding involves an application by petitioners to the Board of Standards and Appeals for a variance to permit the installation of a 17-game amusement arcade within.an existing bowling facility located at 251-21 Jamaica Avenue, in Queens. The subject parcel of property is in a C-8 zoning district, and the rear of the property abuts an existing residential neighborhood.
Upon a review of the record, we find that the Board of Estimate was correct in its determination that the decision of the Board of Standards and Appeals was not supported by substantial evidence (see, Matter of Highpoint Enters. v Board of Estimate, 47 NY2d 935; Matter of Russo v Board of Estimate, 84 AD2d 842).
Petitioners failed to demonstrate that in seeking the requested variance they satisfied New York City Zoning Resolution § 72-21 (a), (b), (c) and (e) with regard to the requirements that (1) “there are unique physical conditions * * * peculiar to or inherent in the particular zoning lot”; (2) “because of such physical conditions * * * the grant of a variance is therefore necessary to enable the owner to realize a reasonable return from such zoning lot”; (3) “the variance, if granted, will not alter the essential character of the neighborhood or district * * * and will not be detrimental to the public welfare”; and (4) “the variance if granted, is the minimum variance necessary to afford relief” (see, e.g., Matter of Galin v Board of Estimate, 72 AD2d 114, affd 52 NY2d 869). Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.